United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2069
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Eric L. Mack

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: October 25, 2013
                             Filed: November 12, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       After Eric Mack pleaded guilty to a charge of escaping from custody, the
district court1 varied upward from the applicable Guidelines range and sentenced him


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
to 16 months in prison. Seeking leave to withdraw, his counsel has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that Mack’s sentence was
excessive in light of the statutory goals of sentencing.

       Mack pleaded guilty pursuant to a plea agreement that contained a waiver of his
right to appeal his conviction and sentence, and we will enforce the appeal waiver.
This appeal falls within the scope of the waiver, which, by its terms, applies in a direct
criminal appeal unless the grounds of appeal include ineffective assistance of counsel,
prosecutorial misconduct, or an “illegal sentence.” Further, the record reflects that
Mack entered into the plea agreement and the appeal waiver knowingly and
voluntarily, and we find that no miscarriage of justice would result from enforcing the
waiver in this case. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003)
(en banc); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir. 2000) (per
curiam) (enforcing appeal waiver in Anders case).

      Finally, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal waiver.
Therefore, we dismiss the appeal, and we grant counsel’s motion to withdraw.
                       ______________________________




                                           -2-